Motion Granted; Dismissed and Memorandum Opinion filed December 4,
2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00022-CV

  CLAUDIA HARPER, INDIVIDUALLY AND AS INDEPENDENT CO-
EXECUTRIX FOR THE ESTATE OF JAMES WESLEY CLERK, JR., AND
                 ALICE CLARK, Appellants
                                        V.
 KIRBY CORPORATION AND KIRBY INLAND MARINE, L.P., Appellees

                    On Appeal from the 11th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-09913A

               MEMORANDUM                        OPINION
      This is an appeal from an order granting a partial summary judgment signed
October 28, 2013, and made appealable by an order of severance signed December
6, 2013. On December 1, 2014, appellants filed a motion to dismiss the appeal
because the case has been settled. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.



                                 PER CURIAM


Panel consists of Justices Christopher, McCally, and Busby.




                                        2